Citation Nr: 0947967	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
residual of thyroidectomy, claimed as a thyroid and goiter 
condition.  

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for folliculitis.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for a chronic eye 
disorder. 

7.  Entitlement to service connection for soft tissue 
neoplasm.

8.  Entitlement to service connection for posttraumatic 
stress disorder.

9.  Entitlement to service connection for depression.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned member of the Board.  A transcript of the 
hearing is in the Veteran's file.

The issues of service connection for posttraumatic stress 
disorder and depression, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Hypothyroidism, residual of thyroidectomy, claimed as a 
thyroid and goiter condition, was not affirmatively shown to 
have had onset during service; hypothyroidism was not 
manifested to a compensable degree within one year from the 
date of separation from service; and hypothyroidism, first 
diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, in service.
 
2.  Ulcerative colitis was not affirmatively shown to have 
had onset during service; and ulcerative colitis, first 
diagnosed after service, is unrelated to an injury, disease, 
or event, including exposure to Agent Orange, in service.

3.  Sleep apnea was not affirmatively shown to have had onset 
during service; and sleep apnea, first diagnosed after 
service, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, in service.

4.  Folliculitis was not affirmatively shown to have had 
onset during service; and folliculitis, first diagnosed after 
service, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, in service. 

5.  A seizure disorder was not affirmatively shown to have 
had onset during service; a seizure disorder was not 
manifested to a compensable degree within one year from the 
date of separation from service; and a seizure disorder, 
first diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, in service.

6.  A chronic eye disorder to include a corneal transplant 
and cataracts were not affirmatively shown to have been 
present in service; and a chronic eye condition to include a 
corneal transplant and cataracts, first documented after 
service, are unrelated to an injury, disease, or event of 
service origin, including exposure to Agent Orange, in 
service.

7.  Soft tissue neoplasm is not currently shown.


CONCLUSIONS OF LAW

1.  Hypothyroidism, residual of thyroidectomy, claimed as 
thyroid and goiter condition, is not due to a disease or 
injury that was incurred in or aggravated by service; 
hypothyroidism as a chronic disease may not be presumed to 
have been incurred in service; and hypothyroidism is not a 
disease subject to the presumption of service connection due 
to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Ulcerative colitis is not due to a disease or injury that 
was incurred in or aggravated by service; and ulcerative 
colitis is not a disease subject to the presumption of 
service connection due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Sleep apnea is not due to a disease or injury that was 
incurred in or aggravated by service; and sleep apnea is not 
a disease subject to the presumption of service connection 
due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Folliculitis is not due to a disease or injury that was 
incurred in or aggravated by service; and folliculitis is not 
a disease subject to the presumption of service connection 
due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  A seizure disorder is not due to a disease or injury that 
was incurred in or aggravated by service; a seizure disorder 
as a chronic disease may not be presumed to have been 
incurred in service; and a seizure disorder is not a disease 
subject to the presumption of service connection due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


6. A chronic eye disorder to include a corneal transplant and 
cataracts were not incurred in or aggravated by service; and 
a chronic eye disorder to include a corneal transplant and 
cataracts are diseases subject to the presumption of service 
connection due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009). 

7.  Soft tissue neoplasm was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The RO provided pre-adjudication VCAA notice by a letter, 
dated in December 2006. 

The Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, to include as 
due to herbicide exposure, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service. 

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim); and of 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (pre-
adjudication notice).  And no further VCAA notice is 
required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO obtained service treatment and 
personnel records, Social Security Administration records, 
and private medical records.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006).

As for the claims of service connection for hypothyroidism, 
ulcerative colitis, sleep apnea, folliculitis, a seizure 
disorder, and a chronic eye disorder, the record does not 
indicate that the current conditions may be associated with 
the Veteran's service as there is no credible evidence of 
recurrent symptoms or continuity of symptomatology since 
service or other possible association with service, 
accordingly a VA examination or medical opinion is not 
warranted. 

On the claim of service connection for soft tissue neoplasm, 
in the absence of any currently diagnosed disability, a VA 
medical examination under the duty to assist is not 
warranted.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for endocrinopathies such as thyroid disease and 
for epilepsies or seizure disorder, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to certain 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, 


non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In the present case, the Veteran's military records reveal 
that he received the Vietnam Service Medal as a result of 
service in Vietnam during the requisite period of time. 
Accordingly, he is presumed to have been exposed to Agent 
Orange.  

Facts 

The service treatment records documented refractive error 
corrected with prescription glasses.  The service treatment 
records to include the separation examination report do not 
contain any finding, history, treatment, or diagnosis 
consistent with the following conditions: hypothyroidism, 
ulcerative colitis, sleep apnea, folliculitis, a seizure 
disorder, a chronic eye disorder, or a soft tissue neoplasm.

After service, in October 1987, private medical records 
include a history of a viral encephalitis that was felt to 
have had left temporal lobe involvement and subsequent 
temporal lobe seizures with grand mal generalization with the 
first seizure in 1972. 

Private treatment records in April 1995 show treatment for a 
right cornea condition.  

Following complaints of rectal bleeding and occasional black 
stools over a 12 month period, the Veteran underwent a 
colonoscopy in May 1998, which revealed active chronic 
colitis.  

Private medical records show a history of right cornea 
transplant several years prior, and treatment for keratitis 
in February 2001, which resolved. 

A March 2001 private medical record included a history of 
colitis and hyperthyroidism.  

In March 2001, the Veteran was treated for folliculitis of 
the scalp and upper back. 

A private clinical note in April 2002 showed an increase in 
the Veteran's seizure activity.  Despite anti-convulsant 
medication, his seizures were uncontrolled.  

In September 2002, the Veteran was treated for advanced 
cataracts.  The clinician noted a history of cornea 
transplant surgery in the right eye with resultant excellent 
vision that subsequently developed cataracts.  In October 
2002, he underwent phacoemulsification with posterior chamber 
lens implant in the right eye, for cataracts.  The physician 
noted that the Veteran had undergone penetrating keratoplasty 
for acute corneal hydrops with decompensation of his 
keratoconus, 6 years prior.  

In September 2003, the Veteran was granted Social Security 
Administration (SSA) disability benefits for a seizure 
disorder status post left temporal encephalitis and 
hypertension, effective April 2002.  

A March 2004 clinical note recorded an impression of possible 
sleep apnea.  Private medical records in April 2004, 
contained complaints of snoring, snorting, pausing, and 
severe hypersomnolism.  

In February 2006, colonoscopy revealed mild active chronic 
ulcerative colitis, proctosigmoiditis.  

In February 2006, the Veteran was treated for recurrent 
complaints of a skin condition on the face and scalp.  The 
recorded impression was acne and folliculitis with possible 
nueoexcoriation to the face and scalp. 

A June 2006 private medical report noted a history of 
ulcerative proctosigmoiditis.  

In June 2006, the Veteran was diagnosed with obstructive 
sleep apnea.  

In August 2006, the Veteran complained of eye problems.  The 
impression was iritis, which was subsequently noted as 
resolved.  

At the February 2009 hearing, the Veteran testified that he 
developed folliculitis in the early 1970s.  He indicated that 
he still suffered from petit mal seizures.  The Veteran 
stated that in the 1990s his right eye cornea ruptured and he 
had to have a cornea transplant.  The Veteran indicated that 
he was first treated for hypothyroidism in 1988.  He denied a 
history of treatment before 1988.  The Veteran reported that 
treated his hypothyroidism, folliculitis, sleep apnea with 
medication.  

Hypothyroidism, Ulcerative Colitis, Sleep Apnea, 
Folliculitis, Seizure Disorder, Chronic Eye Disorder 

In his statements and testimony, the Veteran does not argue 
that hypothyroidism, ulcerative colitis, sleep apnea, 
folliculitis, seizure disorder, or chronic eye disorder were 
present in service and since service.  The Veteran does argue 
that the disabilities are the result of his experiences in 
Vietnam, including exposure to Agent Orange. 

And on the basis of the service treatment records, neither 
hypothyroidism, ulcerative colitis, sleep apnea, 
folliculitis, seizure disorder, nor a chronic eye disorder 
was affirmatively shown during service, and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established. 

And as there is no competent evidence either contemporaneous 
with or after service that hypothyroidism, ulcerative 
colitis, sleep apnea, folliculitis, seizure disorder, or a 
chronic eye disorder were otherwise noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).  

The record does show that after service hyperthyroidism was 
first shown by history, dating to 1982 and a seizure disorder 
was document in 1987 with a history of the first seizure in 
1972, in any event, the diseases were manifested well beyond 
the one-year presumptive period for chronic diseases 
following separation from service in 1968 under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, chronic ulcerative colitis, folliculitis, and 
sleep apnea were first diagnosed in 1998, 2001, 2006, 
respectively.  A chronic eye disorder, including a corneal 
transplant and cataracts, were not evident before 1995 by 
history.  Accordingly, these conditions were first diagnosed 
after service.  

On the question of whether service connection for 
hypothyroidism, chronic ulcerative colitis, sleep apnea, 
folliculitis, seizure disorder, or a chronic eye disorder may 
be granted on the basis that the disease was first diagnosed 
after service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of symptoms of an 
injury or illness, Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge) and the Veteran was trained as a medic in service, 

and as the Veteran does not argue that the conditions were 
present in service and since service, there still remains the 
question of whether hypothyroidism, chronic ulcerative 
colitis, sleep apnea, folliculitis, a seizure disorder, or a 
chronic eye disorder are otherwise related to an injury, 
disease, or event of service origin.  

Where as here there is a question of medical causation, that 
is, an association between current disability and an injury, 
disease, or event in service, where a lay assertion of 
medical causation is not competent medical evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements and testimony are not competent 
evidence to substantiate the claims of an association between 
the post-service hypothyroidism, ulcerative colitis, sleep 
apnea, folliculitis, a seizure disorder, or a chronic eye 
disorder and an injury, disease, or event in service.  
Therefore the statements and testimony are excluded, that is, 
the statements and testimony are not to be considered as 
evidence in support of the claims.

And as there is no competent medical evidence of causation in 
the record and in the absence of medical evidence suggesting 
such an association, but is too equivocal or lacking in 
specificity to support a decision on the merits between 
hypothyroidism, ulcerative colitis, sleep apnea, 
folliculitis, a seizure disorder, or a chronic eye disorder 
and an injury, disease, or event in service, and in the 
absence of credible evidence of continuity of symptomatology, 
there is no possible association with service, and VA is not 
required to further develop the claims by affording the 
Veteran a VA examination or by obtaining a VA medical opinion 
under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As the Veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange, but neither hypothyroidism, 
ulcerative colitis, sleep apnea, folliculitis, a seizure 
disorder, nor a chronic eye disorder is on the list of 
diseases for which the presumption of service connection due 
to exposure to Agent Orange applies.  The remaining question 
is whether the disabilities were actually caused by exposure 
to Agent Orange under Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Where as here there is a question of medical causation, that 
is, an association between the claimed disabilities and 
exposure to Agent Orange, where a lay assertion of medical 
causation is not competent medical evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements and testimony are not competent 
evidence to substantiate that the post-service 
hypothyroidism, ulcerative colitis, sleep apnea, 
folliculitis, a seizure disorder, or a chronic eye disorder 
were actually caused by exposure to Agent Orange.  Therefore 
the statements and testimony are excluded, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claims.

And as there is no competent evidence that either 
hypothyroidism, chronic ulcerative colitis, sleep apnea, 
folliculitis, a seizure disorder, or a chronic eye disorder 
is actually caused by exposure to herbicides, including Agent 
Orange, service connection by direct causation due to 
exposure to Agent Orange is not established.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e); Combee at 34 F.3d 
1039.



It is the Veteran's general evidentiary burden to establish 
all elements of his claim, including the nexus requirement.  
38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 
1287 (2009).  However, by statute and regulation, the Veteran 
is given the benefit-of-the-doubt, regarding any issue 
material to the claim when there is an approximate balance of 
positive and negative evidence.  38 U.S.C. § 5107(b).  The 
benefit-of-the-doubt standard of proof does not apply when as 
here the preponderance of the evidence weighs against the 
claims. 

Soft Tissue Neoplasm

On the basis of the service treatment records, a soft tissue 
neoplasm was not affirmatively shown during service.  38 
U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  

A soft tissue neoplasm is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).



A soft tissue neoplasm is not a simple medical condition, 
such as a broken leg, because the condition cannot be 
perceived through the senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, 
the Board determines that a soft tissue neoplasm is not a 
simple medical condition that a lay person is competent to 
identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, and although the Veteran was 
trained as a medic in service, as no factual foundation has 
been made to establish that the Veteran is qualified through 
education, training, or experience to offer a medical 
diagnosis of a soft tissue neoplasm, competent medical 
evidence is required to substantiate the claim.  Therefore 
the statements and testimony are excluded, that is, the 
statements and testimony are not to be considered as evidence 
in support of the claim.

After service, there is no competent evidence of a current 
diagnosis of a soft tissue neoplasm.  In the absence of 
competent medical evidence of a diagnosis of a soft tissue 
neoplasm, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for hypothyroidism, residual of 
thyroidectomy, claimed as a thyroid and goiter condition is 
denied.  Service connection for ulcerative colitis is denied.  
Service connection for sleep apnea is denied.  Service 
connection for folliculitis is denied.  Service connection 
for a seizure disorder is denied.  Service connection for a 
chronic eye disorder to include a corneal transplant and 
cataracts is denied.  Service connection for soft tissue 
neoplasm is denied.  




REMAND

The Veteran contends that his duties as a combat medic were 
traumatic and caused posttraumatic stress disorder (PTSD).    

The Veteran's discharge (DD Form 214) and the service 
personnel records show that he served in Vietnam from 
December 1965 to November 1966 and his military occupational 
specialty was medical specialist.  In Vietnam, the Veteran 
served with the Headquarters and Headquarters Company, 228th 
Aviation Battalion (Assault Support Helicopter), 1st Cavalry 
Division (Air).  

Service connection for PTSD requires a diagnosis conforming 
to the criteria in the DSM-IV.  In November 2006, a VET 
Center psychologist reported the diagnostic impression of 
major depression.  In March 2007, the same VET Center 
psychologist administered the Trauma Symptom Inventory, the 
results of which supported the diagnosis of PTSD.  The VET 
Center psychologist reported that the Veteran's military 
history was consistent with the symptoms presented and the 
diagnosis was PTSD. 

As the Veteran has not yet been afforded a VA examination, 
the Board finds that there is insufficient competent medical 
evidence to decide the claims, and under the duty to assist a 
VA psychiatric examination and medical nexus opinion is 
necessary to determine whether the Veteran currently has PTSD 
and whether any currently diagnosed PTSD, or other 
psychiatric disorder, to include depression, is related to 
service.



Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
claims are REMANDED for the following action:

1.  Ask the U.S. Army and Joint Services 
Research Center (JSRRC) for the unit 
history and lessons learned, for 
Headquarters and Headquarters Company, 
228th Aviation Battalion (Assault Support 
Helicopter), 1st Cavalry Division (Air) 
from December 1965 to November 1966.  

2.  Afford the Veteran a VA examination to 
determine whether the Veteran has 
posttraumatic stress disorder due to an 
in-service stressor or a psychiatric 
disorder other than posttraumatic stress 
disorder due to his experiences in Vietnam 
as a combat medic.

The claims folder must be made available 
to the examiner for review. 

3.  After the development requested is 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


